Citation Nr: 1020758	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-39 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to October 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
PTSD.  

The Veteran testified in July 2007 before the Decision Review 
Officer at the RO and a transcript has been incorporated into 
the record.  The Veteran was scheduled for a hearing via 
video-teleconference in May 2010, but the Veteran did not 
appear.  Following the hearing date, a request for a 
postponement was received at the Board.  In light of the 
resolution reached below, the matter of rescheduling the 
hearing is now moot.

In consideration of a recent Court decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now 
stated on the title page.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, currently 
diagnosed PTSD is related to the 1966 in-service assault.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).

CONCLUSION OF LAW

The criteria to establish service connection for an acquired 
psychiatric disability, claimed as PTSD, are met.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  In light of the favorable decision for the 
Veteran in this case, any error in the timing or content of 
VCAA notice or assistance is considered moot.

II. Analysis

The Veteran contends that he has PTSD related to an in-
service assault by a sergeant during basic training.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in accordance with 38 
C.F.R. § 4.125 (for VA purposes, all mental disorder 
diagnoses must conform to DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008); see Cohen v. Brown, 10 Vet. App. 
128 (1997).

Pursuant to regulation, if a PTSD claim is based on in-
service personal assault, evidence from sources other than 
service records may corroborate the Veteran's account of the 
stressor incident.  See 38 C.F.R. § 3.304(f)(3).

In this case, service treatment records contain a December 
1965 entrance Report of Medical Examination which found the 
Veteran's head clinically abnormal.  His pre-service 
operation, dated as 1959, on his left temporal lobe was noted 
as well as a complaint of a headache about once a month.  
Skull x-ray studies noted the skull defect and the presence 
of surgical sutures.  The boney defect was listed as 4 cm in 
size, yet he was found qualified for service.  By July 1966 
the Veteran was admitted to the service hospital while he was 
home on leave.  The admitting diagnosis was absence, 
acquired, partial left temporal bone, EPTE (existed prior to 
enlistment), not due to own misconduct.  In August 1966 the 
Physical Evaluation Board (PEB) met to consider his 
disability and found that he was unable to perform his duties 
because of the acquired absence of a portion of his skull and 
that this disability had not been acquired or aggravated by 
his service.  The accompanying report by the medical board 
noted the Veteran had developed a benign tumor on his skull 
as a child and while the tumor had been removed, a 
decompression remained.  The Board noted after entering 
service the Veteran complained of headaches reoccurring and 
while on leave after boot camp they became quite severe.  
While in the service hospital the Veteran was considered 
essentially asymptomatic, though he continued to complain of 
headaches.  The final record of proceedings of the PEB found 
the Veteran unfit to service because of headaches.   

In December 1966, two months after service, the Veteran 
submitted a claim seeking service connection for a head 
condition, which he described as aggravated "when struck on 
the head by drill instructor."  He did not then name the 
particular drill instructor. 

Following denial of that claim, the Veteran submitted a 
December 1967 statement by a private physician, Dr. L., who 
had treated the Veteran when the Veteran was first brought to 
him in early July 1966.  The Veteran had complained of severe 
headaches and weakness in the legs.  The physician noted the 
post operative defect to his skull.  The physician also noted 
the contrast between the Veteran prior to service and during 
this July 1966 evaluation.  Prior to service, the Veteran had 
been able to hold a job where he could do light work and the 
Veteran suffered headaches only occasionally.  Following boot 
camp, the Veteran had headaches to such an extent that he was 
ultimately discharged from service.  The physician opined his 
service had greatly aggravated the surgical defect to his 
left temporal bone.  

The Veteran also submitted a January 1968 statement by his 
father.  The father again discussed his pre-service surgery 
and also described how no plate was inserted into the skull 
after part of the bone was removed, so that only skin covered 
the hole and "you could always see his heart beat under the 
skin."  After the Veteran left school he was employed and 
got along well until he was called to service.  The Father 
then noted he was in training for a short time when he was 
struck on the head where the skull had been removed.  
Following this the "terrible" headaches started again.  
While home on leave, the Veteran looked "real sick" with 
terrible headaches, trouble walking, and some memory loss.  
The father took the Veteran to Dr. L and eventually the 
Veteran was taken to the service hospital described in the 
service treatment records.  Following discharge, the Veteran 
continued to be in poor health and unable to work only part 
time.

As noted, there is evidence of an in-service assault.  The 
Board finds that the claimed stressor is established, as the 
Veteran credibly complained of the incident within two months 
of his discharge.  With regard to the remaining elements, the 
record contains medical evidence.

VA treatment records begin in June 1983.  Though largely 
focused on the Veteran's asthma disability, a June 1983 
report contained the Veteran's self-description of being a 
"nervous" person.  These reports note his noncompliance 
with medication and failure to appear for appointments, 
though he would regularly appear at the emergency room.  A 
June 1984 evaluation recommended a psychiatric evaluation 
because the Veteran had the appearance of greatly suppressed 
anger, probable denial (of his asthma disability) possible 
bipolar disorder.  Another June 1984 VA treatment report 
noted the Veteran's complaint of feeling depressed and as 
having a bad night.  The treating physician observed a 
possible psychiatric condition.   

Following a claim seeking a non-service connected pension, 
the Veteran was afforded a VA psychiatric examination in 
November 1986.  That examiner noted his history of being 
struck on the head at the site where the skull had been 
removed.  Among other complaints, the Veteran reported a 
phobia of crowds, feeling very uncomfortable, unsafe, and 
feeling as though he had to run away.  He also had a history 
of alcohol abuse.  The examiner noted he appeared socially 
withdrawn and isolated.  The diagnosis given was generalized 
anxiety disorder and a history of alcohol abuse.  

By May 1989, the Veteran submitted a claim seeking service 
connection for what he referred to as severe depression.  In 
an April 1989 Vocational Rehabilitation consultation, the 
Veteran complained of depression for which he had not sought 
treatment.  This consultation described the incident of his 
head being hit by a rifle as having been an accident during 
which the rifle misfired.  The Veteran later made a statement 
denying ever describing the incident in that fashion.  See 
January 2008 Statement.  

In January 2000 the Veteran screened positive for depression 
and in March 2003 he received a diagnosis of PTSD, chronic.  
The VA treating physician noted he had unresolved anger and 
bad memories from his boot camp training and the meanness of 
his drill sergeant.  His VA treating therapist prepared an 
April 2005 statement.  She reported seeing him since June 
2003.  The Veteran had first presented with intrusive 
thoughts and memories of abuse that occurred while in basic 
training.  He had reported to her that he was hit on the head 
in the area where he had had his surgery by the butt of the 
rifle of his drill instructor.  While the therapist initially 
noted his behavior was "similar" to those who have PTSD and 
that his condition was "similar" to those Veteran's who 
suffer from PTSD, it was concluded by noting his emotional 
dysregulation, difficulty managing anger, intrusive thoughts, 
anxiety and nightmares supported a diagnosis of PTSD.  VA 
mental health treatment records also include diagnoses of 
PTSD by VA psychiatrists.

After a full review of the record, including the medical 
opinions and statements and testimony of the Veteran, the 
Board concludes that service connection for an acquired 
psychiatric disability, claimed as PTSD, is warranted.  
Essentially, the record contains both positive and negative 
medical evidence.  That is, there is competent evidence 
stating the Veteran meets the criteria for PTSD related to 
the in-service assault and competent medical evidence 
attributing his psychiatric disorders to other causes.  As 
discussed above, the Board finds persuasive both the timing 
and the credibility of the Veteran's complaint that he was 
struck by his sergeant, as made in a claim two months after 
his discharge; therefore his stressor is conceded.  Thus, 
resolving reasonable doubt in the Veteran's favor, service 
connection for an acquired psychiatric disability, claimed as 
PTSD, is established.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disability, 
claimed as PTSD, is granted.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


